MacIntyre, P. J.
Undisputed evidence to the effect that the defendant is the proprietor of a dance hall and soft drink establishment, that no liquor was found within such establishment except in the exclusive possession of a third person, and that four bottles were found in the grass and on the steps outside the building, that there were at least 25 customers present at the time all of whom had access to the places where the liquor was found equal to that of the defendant, is insufficient to exclude every reasonable hypothesis save that of the guilt of the defendant on a charge of possessing intoxicating liquors. Rhoddenberry v. State, 50 Ga. App. 378 (178 S. E. 170); Smith v. State, 150 Ga. 755 (2) (105 S. E. 364); Kennedy v. State, 23 Ga. App. 141 (97 S. E. 894); Wright v. State, 25 Ga. App. 176 (102 S. E. 834); Reese v. State, 42 Ga. App. 184 (155 S. E. 373); Roper v. State, 67 Ga. App. 272 (19 S. E. 2d, 746); Summerville v. State, 68 Ga. App. 13 (21 S. E. 2d, 909); *294Wright v. State, 48 Ga. App. 302 (172 S. E. 687). It follows that the verdict was unauthorized and the superior court erred in overruling the certiorari.
Decided July 10, 1951.

Judgment reversed.


Gardner and Townsend, JJ., concur.

A. G. Liles, for plaintiff in error.
Hope D. Stark, Solicitor-General, J. Roy Merritt, Solicitor, contra.